Judgment entered in the Supreme Court, New York County, on December 10, 1974, inter alia, directing defendant-appellant to pay the sum of $325 per week for the support of the parties’ two infant children, unanimously modified, on the law and the facts, so as to reduce the support payments to the sum of $250 per week and, as so modified, affirmed, without costs or disbursements. Under the circumstances and the evidence in this record, and taking into consideration the needs of the two children and appellant’s present earnings and his financial resources, we find the award excessive to the extent indicated. Concur— Kupferman, J. P., Lupiano, Capozzoli, Nunez and Lynch, JJ.